 In the Matter of THEINTERNATIONAL NICKELCOMPANY,INC.andSQUARE DEAL LODGENo. 40,AMALGAMATED ASSOCIATIONOF IRON,STEEL AND TIN WORKERS OF NORTH AMERICA,THROUGH STEELWORKERSORGANIZINGCOMMITTEECase No. R-640.-Decided May 6, 1938Metal Products Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees: controversy concerning ap-propriate unit; rival organizations heretofore bargaining for members only :expiration of contracts resulting therefrom-UnitAppropriate for CollectiveBargaining:employees engaged in production, maintenance, service, and trans-portation, who are paid on an hourly, piece, or tonnage basis, excluding certaincategories ; history of collective bargaining relations with employer ; eligibilityfor membership in both rival organizations ; dissimilarity of interest ; previousfinding of appropriate unit modified by specific exclusion of inspectors, millclerks,and clericalemployees-Representatives:eligibility to participate inchoice: employees laid off permanently prior to filing of petition not to partici-patein-Election OrderedMr. W. J. Perricelli,for the Board.Mr. Henry S. Wingate,of New York City, andSullivan ct Crom-well,byMr. David W. Peck,of New York City, for the Company.Mr. Julius Holzberg,of Cincinnati, Ohio, for the Union.Mr.W. H. Daniel,of Huntington, W. Va., for the Association.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 14, 1938, Square Deal Lodge No. 40, Amalgamated As-sociation of Iron, Steel and Tin Workers of North America, hereincalled the Union, through SteelWorkers Organizing Committee,filed with the Regional Director for the Ninth Region (Cincinnati,Ohio) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees in the Huntington,West Virginia, plant of The International Nickel Company, Inc.,herein called the Company, and requesting an investigation and cer-46 DECISIONS AND ORDERS47tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March16, 1938, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On March 17, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the Union,and upon Nickel Alloy Employees Association, Inc., herein calledthe'Association, a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to the notice, ahearing was held on March 24, 1938, at Huntington, West Virginia,before E. R. Strempel, the Trial Examiner duly designated by theBoard.The Board, the Company, the Union, and the Associationwere represented by counsel, participated in the hearing, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.On May 2, the Company filed a brief and on the following day, to-gether with the Union, presented oral argument before the Board.The Board has reviewed the rulings of the Trial Examiner on motionsand on objections to the admission of evidence and finds that noprejudicial errors were committed.The rulings are hereby affirmed.The Board has also considered the brief filed by the Company.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYThe International Nickel Company, Inc., is a Delaware corporationhaving its principal office in New York City and owning and operat-ing a rolling mill at Huntington, West Virginia, and a foundry andresearch laboratory at Bayonne, New Jersey..The Company is a wholly owned subsidiary of International NickelCompany of Canada, Limited, which produces approximately 80per cent of the world's supply of nickel. International Nickel Com-pany of Canada, Limited, by itself and through its subsidiaries, car.ries on extensive mining operations in Canada and Wales and exten-sive manufacturing operations in the United States, Canada, Wales,England, and Scotland. Its products are marketed throughout theworld.This proceeding is concerned with the Huntington plant of theCompany which manufactures rolled nickel, reduced nickel, monel 48NATIONAL LABOR RELATIONS BOARDmetal, inconel, copper nickel and other nickel bearing alloys in theform of rods, bars, strips, sheets, tubes, wires, welding rods, forgings,reduced nickel, and anodes.The principal raw materials used in theHuntington plant consist of matte and nickel which are secured un-der an intercompany contract between the Company and InternationalNickel Company of Canada, Limited, whereby the latter purchasesall of the Company's requirements of such materials.Under thiscontract in excess of 22,630,000 pounds of matte and nickel wereshipped to the Huntington plant from Canada during 1937.Manufactured products of this plant are sold either directly tomanufacturers or to jobbers for resale to manufacturers.During1937 the Huntington plant sold in excess of 23,250,000 pounds of suchproducts, 90 per cent of which were shipped outside West Virginia.At the time of the hearing, the plant employed 993 production andmaintenance workers, including mill clerks and inspectors.'II.THE ORGANIZATIONS INVOLVEDSquare Deal Lodge No. 40, Amalgamated Association of Iron,Steel and Tin Workers of North America is a labor organizationaffiliatedwith the SteelWorkers Organizing Committee and theCommittee for Industrial Organization. It admits to membershipall employees of the Huntington plant of the Company, exclusive ofsupervisory employees.Nickel Alloy, Employees Association, Inc., is an unaffiliated labororganization admitting to membership all employees of the Hunt-ington plant of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn April 1937, the Company entered into a collective bargainingcontract with the Union, and at the same time signed a similar con-tract with the Employees' Council of the Employees' RepresentationPlan, at that time a labor organization of employees of the Hunt-ington plant.Each contract covered only the members of the par-ticular labor organization and was to remain in effect until April1938.During the year 1937 the Employees' Representation Planwas disestablished and was succeeded by the Association, which therecord indicates also succeeded to the rights of the former underits contract with the Company.Both the Union and the Associationnow claim to represent a majority of the employees in an appropriateunit at the Huntington plant and each proposes to negotiate with theCompany at the expiration of the 1937 contract.1 For a more detailed description of the operations of the Company seeMatter of Inter-national Ntickei Company, Inc.andSquare Deal Lodge No. 40, Amalgamated Associationof Iron, Steel and Tint Workers of North America,1 N. L. R.B. 907,pp. 908-911. DECISIONS AND ORDERS49We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITAll parties stipulated that an appropriate unit for the purposes ofcollectivebargainingshould include all employees in the Huntingtonplant engaged in production, maintenance, service, and transporta-tion, who are paid on an hourly, piece, or tonnage basis, except police-men, timekeepers, hospital employees, officials and others in a super-visory position, stenographers, secretaries, and the clerks in the mainoffice.2The Association contends that this unit should also includeinspectors, mill clerks, and approximately 60 other salaried employeesdescribed by Charles Plinston, president of the Association, as "allclerks, stenographers, and fellows that work in the combustion de-partment and the engineering department, such as draftsmen andclerks in the other offices, such as the purchasing department andthe order department."The Union opposes this contention and urgesthat theseclasses ofemployees be excluded from the unit.Inspectors:These employees inspect and check the processed prod-ucts in order to detect defects and flaws. In connection with theirduties inspectors are charged with determining the causes of unsat-isfactory work and may recommend discharges for inefficiency. Itwould therefore appear that their duties are more closely associatedwith the duties of foremen than with those of the productionemployees.In support of its position, the Association urges that inspectorsare eligibleto membership in both unions, were included within theappropriate unit determined by the Board on June 11, 1936, andwere covered by both collective bargaining contracts signed by theCompany in April 1937.Although the Union admits that inspectorsare eligibletomembership and that some of them are members ofthe Union, it contends that no concerted drive has ever been under-2 The Board found this unit to be appropriate in its Decision and Direction of Electionof June 11,1936, involving the same plant(See 1 N. L R B.907)No election wasever held,however, pursuant to that Direction which is superseded by the Direction ofElection to be ordered herein. 50NATIONAL LABOR RELATIONS BOARDtaken to organize these employees.The record further shows thatsubsequent to the Board's decision cited above, inspectors, who hadbeen paid on an hourly wage basis, were placed upon a salary basis.Answering the Association's reference to the April 1937 contracts,the Union points out that inspectors were covered by supplementalcontracts rather than by all the provisions of the principal contracts.From all the evidence, we are of the opinion that these employeesshould be excluded from the appropriate unit. The requirements oftheir duties unquestionably associate their interests and problemswith those of the foremen.Although the method of wage paymentshould not be decisive in considering the status of such employees, itwould appear from their transfer. to the pay roll of salaried em-ployees, that the Company itself considers their duties as bringingthem within the same general classification as the supervisory staff.It is true that the eligibility requirements for membership in alabor organization have some bearing in the determination of anappropriate unit.The negotiations of both the Union and the Asso-ciation's predecessor, however, indicate that collective bargainingfor these employees can best be carried on separate and apart fromsuch bargaining for other employees.The April 1937 contracts spe-cifically except inspectors from the provisions with respect to wages,hours of work, vacations, and seniority, the fundamental elementsinvolved in negotiations between any labor organization and an em-ployer, and compelling factors in determining the appropriateness ofa unit for the purposes of collective bargaining.We shall thereforeexclude inspectors from the unit found to be appropriate herein.Mill Clerks:The duties of these employees, who are paid on asalary rather than on an hourly wage basis and who work in thevarious departments of the plant, consist of keeping time and produc-tion records, writing stockroom orders, and figuring production alongwith the superintendent.Their duties are wholly clerical and thusdistinguishable from the duties of production and maintenance em-ployees.As in the case of inspectors, they are eligible for membershipin either of the unions and are covered by the April 1937 contracts.With inspectors, moreover, they are specifically excluded by supple-mental agreements from the provisions of the principal contractswith respect to wages, hours of work, vacations, and seniority.Forthe same reasons considered above under the discussion of inspectors,we shall exclude mill clerks from the unit we shall find appropriatefor the purposes of collective bargaining.Other Salaried Employees:As indicated above, this classificationof employees is described by the Association as "all clerks, stenog-raphers, and fellows that work in the combustion department and theengineering department, such as draftsmen and clerks in the other DECISIONS AND ORDERS51offices, such as the purchasing department and the order department."Whether this classification is intended to include all clerical employeesis not disclosed in the record; it would appear, however, that it repre-sents only a miscellany of clerical workers, vaguely defined and fittinginto no homogeneous class of employees.Neither the Union nor theCompany could recognize or identify the employees so classified bythe Association, and we shall accordingly exclude them from theappropriate unit.In some decisions we have held that employees whose duties aresimilar to those of inspectors and mill clerks should properly be in-cluded in the same bargaining unit with production and maintenanceemployees. - In general however we have followed the practice ofexcluding such employees from the appropriate unit when one of theunions desires such exclusion.We therefore find that all employeesin the Huntington plant of the Company engaged in production,maintenance, service, and transportation, who are paid on an hourly,piece, or tonnage basis, except inspectors, mill clerks, policemen, time-keepers, hospital employees, officials and others in a supervisory posi-tion, stenographers, secretaries, and other clerical employees, consti-tute a unit appropriate for the purposes of collective bargaining andthat said unit will insure to employees of the Company the full bene-fit of their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESNeither the Union nor the Association produced any proof at thehearing to show how many of the Company's employees it represented,although both claimed to represent a majority.We accordingly findthat an election by secret ballot is necessary to resolve the question con-cerning representation.The Union urges that the pay-roll date of December 1, 1936, beused to determine eligibility for participation in the election, thusmaking eligible to vote some 294 employees who have been laid offsince that date, including approximately 200 who were laid off inNovember and December 1937.The Union contends that these em-ployees were temporarily laid off owing to a drop in production andmay reasonably expect to return to work when the Company resumesits normal operations.The record clearly establishes, however, that the 200 employees laidoff in November and December 1937 were permanently laid off, thattheir names were removed from the pay roll, and that the possibilityof their reemployment in the future is extremely remote.The worksauditor of the Company, citing production statistics of the. past 9 52NATIONAL LABOR RELATIONS BOARDyears, testified to the technological improvements made in the plantduring the past year and similar improvements that will be made inMay of this year which have had and will have the effect of reducingthe number of production employees on the pay roll.On the basisof his calculations, which were not effectively challenged, it wouldappear that the Union's position is untenable.We shall set the eli-gibility date as of March 14, 1938, the day the petition herein wasfiled.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company at its Huntington, WestVirginia, plant, within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act.2.All employees of the Company at its Huntington, West Vir-ginia, plant, engaged in production, maintenance, service, and trans-portation, who are paid on an hourly, piece, or tonnage basis, exceptinspectors,mill clerks, policemen, timekeepers, hospital employees,officials and others in a supervisory position, stenographers, secre-taries, and other clerical employees,, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for collective bargaining with The Inter-national -Nickel Company, Inc., at its Huntington, 'West Virginia,plant, an election by secret ballot shall be conducted within twenty(20) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations,among the employees of The International Nickel Company, Inc., atitsHuntington, West Virginia, plant who were employed by it dur ;ing the pay-roll.. period immediately preceding March 14, 1938, en-gaged in production, maintenance, service, and transportation, who DECISIONS AND ORDERS53are paid on an hourly, piece, or tonnage basis, except inspectors, millclerks, policemen, timekeepers, hospital employees, officials and othersin a supervisory position, stenographers, secretaries, other clericalemployees, and those who have since quit or been discharged forcause, to determine whether they desire to be represented by SquareDeal Lodge No. 40, Amalgamated Association of Iron, Steel andTinWorkers of North America, affiliated with the Steel WorkersOrganizing Committee, or by Nickel Alloy Employees Association,Inc., for the purposes of collective bargaining, or by neither.